DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 07/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The restriction requirement is made final.
	
Examiner’s Comment
It is noted that for claim 11 (iv) and (v), the humanized mAb to CEAM1 may be in addition to the humanized mAb CEARM1 antibody comprising the heavy and light chain variable region sequences recited in claim 1.  If Applicant intended that the antibodies were the same, then rephrasing 11(iv) and (v) to specify the amount of “said” humanized mAb to CEACAM1, would, for example, make this clear.

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 16/700,490, filed 12/2/2019, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. 

Sequence Requirements
 	The incorporation by reference statement for the sequence listing text file on p. 1, lines 10-13, has the incorrect filing date, which should be 05/18/2020.  Further, the size of the Sequence Listing must be specified in “bytes” rather an kilobytes (KB): see 37 CFR 1.52(e)(5) and MPEP 2322.03(a).
	
Claim Objections
Claims 1, 8 and 9 are objected to because of the following informalities: 
Claim 1 recites CEACAM1, and at the first occurrence of this abbreviation should also for clarity recite what the abbreviation stands for since abbreviations may represent more than one thing or the thing may be represented by multiple abbreviations or synonyms (see UniProt CEAM1, carcinoembryonic antigen-related cell adhesion molecule 1, CEACAM1, BGP1; https://www.uniprot.org/uniprotkb/P13688/entry#names_and_taxonomy, accessed 09/19/2022). 

Claims 8-9 recite a heavy chain sequence “selected from the sequence set forth in SEQ ID NO:53 and the sequence set forth in SEQ ID NO:59.” Use of the conjunction “and” would be appropriate if selection were “from the group consisting of….” (e.g., claims 2-4 and 6).  However, because selection is “from the sequence set forth in…”, the options should be in the alternative, e.g., ‘selected from the sequence set forth in A or B’.  (See, for example, MPEP 2173.05(h)(I), second paragraph.) 

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,550,196 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a pharmaceutical composition comprising a humanized monoclonal antibody (mAb) specifically binding CEACAM1, which has the identical structure as the claimed humanized mAb of the CEACAM1-binding antibody of the patent. Further, the patent also claims a method of attenuating or treating a disease associated with CEACAM1 by administering a therapeutically effective amount of the mAb antibody or fragment thereof (claims 5-11), including wherein the mAb dosage ranges from 10-50 mg/kg body weight (claim 16). Also claimed in the instant application is the mAb in a diagnostic composition (claim 20), and in the patent is the mAb used in the detection of cancer in a subject or measurement of expression of CEACAM1 in a biological sample. For these reasons, both the pharmaceutical composition and diagnostic composition are obvious and there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite because a composition must comprise more than one component.  It is unclear what the composition includes besides the humanized mAb or fragment thereof, which specifically recognizes CEACAM1, and it is unclear if the mAb or fragment thereof is an active ingredient of the composition or merely present in trace amounts.  Knowing whether the mAb or fragment thereof is critical to the composition is necessary to understand the breadth of the claim. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	There are many prior art references that teach an antibody that binds CEACAM1, however, none have the sequences of the instantly claimed mAb of the pharmaceutical or diagnostic composition.
	Examples of the closest prior art include US Patent 10,081,679 B2, which shares inventors with the instant application, teaching the CEACAM1 antibody with the VH of SEQ ID NO:25 and VL or SEQ ID NO:26. However, the framework region of the VH is different than the that of the instant claims and the VL sequence is significantly different.
	Also, US 2016/0376374 A1, which shares inventors with the instant application, teaches antibodies to CEACAM1 (see, e.g., claim 1), which are structurally different from the instantly claimed antibody.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 20, 2022